Exhibit 10.14
AGREEMENT AND RELEASE
The Federal Home Loan Bank of Pittsburgh (“Bank”) and Paul H. Dimmick
(“Employee”) have entered into this AGREEMENT AND RELEASE (“Agreement”) in
consideration of the payments to Employee as specified in this Agreement, and in
consideration of the promises and representations below, intending to be legally
bound, as follows:

1.   Employee’s employment with the Bank will terminate on September 20, 2009.  
2.   In return for Employee’s agreeing to the terms of this Agreement, the Bank
agrees to pay Employee the amounts, make the medical insurance contributions and
provide outplacement as set forth below:

  a.   The Bank shall pay Employee the amount equivalent to twenty-six
(26) weeks of Employee’s current base salary. The total gross amount of salary
continuation payments shall equal and not exceed one hundred thirty five
thousand two hundred dollars ($135,200). The salary continuation payments shall
be made in semi-monthly installments with the first payment due on October 15,
2009.     b.   Any 2009 accrued and unused vacation days as of September 20,
2009 shall be paid to Employee by October 15, 2009.     c.   During the period
from July 27, 2009 through September 20, 2009, Employee shall work on such
projects and assignments as shall be provided for him by the Bank President and
perform such other duties as shall be required.     d.   During the period from
September 21, 2009 through March 21, 2010, the Bank will pay the employer’s
portion of the premiums for Employee’s continued participation in the Bank’s
group medical insurance program consistent with his elections, to the same
extent that the Bank pays the employer’s portion for its active employees
(including that the Bank will fund the Vested Health health reimbursement
account or otherwise applicable deductible). It is expressly agreed that the
period during which the Bank shall continue making medical insurance premium
contributions shall run concurrently with the 18-month medical insurance
continuation period offered by the Bank. The Employee shall contribute the
employee’s portion of the premiums for participation in the Bank’s medical
insurance program and such amounts shall be deducted from the semi-monthly
salary continuation payments referenced above.     e.   During the period from
September 20, 2009 to September 20, 2010, the Bank will provide Employee
outplacement assistance services with Drake, Beam Morin in an amount not to
exceed Twenty Thousand Dollars ($20,000), if Employee desires to avail himself
of such services. No outplacement assistance services will be provided after
September 20, 2010.

Employee acknowledges and agrees that the payment amounts set forth above are
gross amounts subject to all tax withholdings required by federal, state and/or
local laws (to the extent applicable).





--------------------------------------------------------------------------------



 



3.   Under the Temporary Incentive Plan (“TIP”), Employee shall be eligible to
receive payment of a pro-rated 2009 base incentive award (for the period from
January 1, 2009 through August 31, 2009) in the event that the: a) Board
determines to declare 2009 TIP awards for the Bank’s then active executive
officers following the completion of the 2009 TIP performance period on
December 31, 2009 and b) the Federal Housing Finance Agency (“Finance Agency”)
does not object to the payment of such TIP awards. With respect to the
additional incentive award opportunity under the TIP based on the Bank’s
financial performance, in the event that: a) the Board determines to make such
additional incentive award payments based on the Bank meeting the financial
performance goal during the goal period of January 1, 2009 through December 31,
2011 and b) the Finance Agency does not object to the payment of such additional
TIP incentive award to the Bank’s then active executive officers, then, in such
case, Employee will be paid a pro-rated additional incentive award at the same
time that the Bank makes such award payments to its active executive officers.
Any pro-rated TIP award amount, whether a base award or an additional award,
shall not be included in the calculation of Employee’s retirement benefit under
the nonqualified Supplemental Executive Retirement Plan (“SERP”).   4.   The
parties recognize that the payments and benefits under this Agreement exceed any
payments to which Employee might otherwise be entitled under existing Bank
policies in the absence of execution of this Agreement. This Agreement shall not
affect Employee’s rights to any qualified or non-qualified retirement or thrift
plan benefits vested through the date of employment termination, September 20,
2009. The terms of such qualified and non-qualified retirement and thrift plans
and the elections made thereunder shall govern payments under those plans.
Except as set forth herein, no other payments or benefits shall be provided by
the Bank to Employee following Employee’s termination of employment.   5.  
Employee hereby confirms that as of his last day of employment he has returned
to the Bank all credit cards, keys, computers, computer software, files, manuals
and any other property of the Bank.   6.   In return for the payments described
above, Employee, on behalf of Employee, Employee’s heirs, representatives,
estates, successors and assigns, does hereby irrevocably and unconditionally
remise, release and forever discharge the Bank, its predecessors, benefits
plans, and any successors thereto, and their past, present and future officers,
directors, trustees, administrators, agents, attorneys, insurance carriers,
consultants or employees, as well as the heirs, successors and assigns of any
such persons or such entities (severally and collectively called “Releasees”),
jointly and individually, from any and all claims, known and unknown, that
Employee has or may have against any of the Releasees for any acts, practices or
events up to and including the effective date of this Agreement and the
continuing effects thereof, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, tort, contract, common law or statutory
theory, including, but not limited to, any claims under Title VII of the Civil
Rights Act of 1964, as amended, the Pennsylvania Human Relations Act, the
federal Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act, the federal Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans With Disabilities Act as amended, the
City of Pittsburgh Human Relations Ordinance, and

2



--------------------------------------------------------------------------------



 



    other applicable federal, state, and local statutes, ordinances, executive
orders, regulations and other laws prohibiting discrimination in employment or
benefits, the Employee Retirement Income Security Act of 1974, as amended, and
state or local law claims of any kind whatsoever arising out of or in any way
related to Employee’s employment with the Bank or separation from employment
with the Bank.   7.   Employee also specifically releases all Releasees from any
and all claims for the fees, costs and expenses of any and all attorneys who
have at any time or are now representing Employee in connection with this
Agreement or in connection with any matter released in this Agreement.   8.  
Notwithstanding any other language in this Agreement, the parties understand
that this Agreement does not prohibit Employee from filing an administrative
charge of alleged employment discrimination under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967, the Americans
With Disabilities Act of 1990 or the Equal Pay Act of 1963. Employee, however,
waives his right to monetary or other recovery should any federal, state or
local administrative agency pursue any claims on his behalf arising out of or
relating to his employment with and/or separation from employment with the Bank
or any of the other Releasees. This means that by signing this Agreement,
Employee will have waived any right he had to obtain a recovery if an
administrative agency pursues a claim against the Bank or any of the Releasees
based on any actions taken by any of the Releasees up to the date of the signing
of this Agreement, and that Employee will have released the Releasees of any and
all claims of any nature arising up to the date of the signing of this
Agreement.   9.   It is expressly understood and agreed that by entering into
this Agreement, the Bank in no way admits that it has treated Employee
unlawfully or wrongfully in any way. To the contrary, the Bank expressly denies
that it has violated any of Employee’s rights or that it harmed Employee in any
way. Neither this Agreement nor the implementation thereof shall be construed to
be, or shall be admissible in any proceeding as, evidence of an admission by the
Bank of any violation of or failure to comply with any applicable federal,
state, or local law, ordinance, agreement, rule, regulation or order; except
that this sentence does not preclude introduction of this Agreement to establish
that Employee’s claims were released and discharged according to the terms of
this Agreement.   10.   Employee agrees that, except as required by law
(including, without limitation the Bank’s disclosure obligations as a registrant
with the Securities and Exchange Commission), the terms and conditions of this
Agreement have been and will be kept completely confidential and have not been
and will not be discussed, disclosed, or revealed, directly or indirectly, to
any person, corporation, or other entity, other than to Employee’s spouse,
attorney, financial advisor, accountant for use on tax matters or to government
taxing agencies or taxing officials. Employee agrees not to make any comment or
take any action (including, without limitation, comments to Bank customers, the
media or professional colleagues) which disparages, defames, or places in a
negative public light the Bank.

3



--------------------------------------------------------------------------------



 



11.   Employee acknowledges that Employee has been given the opportunity to
consider this Agreement for at least 45 calendar days, which is a reasonable
period of time, and that Employee has been advised to consult with an attorney
about this Agreement prior to executing it. Employee further acknowledges that
Employee has had a full and fair opportunity to consult with an attorney if
Employee desired to do so, that Employee has carefully read and fully
understands all of the provisions of this Agreement, and that Employee is
voluntarily executing and entering into it, intending to be legally bound
hereby. If Employee executes this Agreement in less than 45 days, he
acknowledges that he has thereby waived his right to the full 45-day period.  
12.   For a period of seven calendar days following the execution of this
Agreement, Employee may revoke it by delivery of a written notice of revocation
to the office of the Bank’s General Counsel, Dana A. Yealy, 601 Grant Street,
16th Floor, Pittsburgh, PA 15219 no later than 4:30 p.m. on the seventh day
following the date Employee signs this Agreement. This Agreement shall not
become effective or enforceable before the seven-day revocation period has
expired. A revocation would automatically terminate this Agreement.   13.   The
parties hereto further understand and agree that the terms and conditions of
this Agreement constitute the full and complete understandings and arrangements
of the parties and that there are no agreements, covenants, promises or
arrangements other than those set forth herein.   14.   This Agreement and
Release shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.   15.   If any of the provisions of this Agreement
are declared or determined by any court to be invalid or unenforceable for any
reason, the remaining provisions and portions of this Agreement — at the Bank’s
sole option — shall be unaffected thereby and shall remain in full force to the
fullest extent permitted by law.   16.   Employee agrees that he will fully
cooperate with the Bank in connection with any litigation related to activities
in Employee’s department, including without limitation the Bank’s litigation
with any Lehman entities related to the Bank’s derivatives activities and any
litigation related to the Bank’s private label mortgage-backed securities
portfolio.

4



--------------------------------------------------------------------------------



 



17.   This Agreement is a legal document in which Employee releases all claims
against the Bank and the other Releasees described in the Agreement, as of the
date Employee signs it. By law, the Bank is required to notify Employee of the
information contained on Exhibit A attached hereto.   18.   This Agreement is
presented for consideration on July 27, 2009.

IN WITNESS WHEREOF, the aforesaid parties, having read this Agreement And
Release and intending to be legally bound hereby, have read, signed and
delivered it, voluntarily, without coercion and with knowledge of the nature and
consequences thereof.
PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A RELEASE OF CLAIMS.
PAUL H. DIMMICK

                 
/s/ Paul H. Dimmick
      Witness:        
 
[Signature]
         
 
   
 
               
Date: September 10, 2009
      Date:        
 
               

FEDERAL HOME LOAN BANK OF PITTSBURGH

         
By:
  /s/ Dale N. D’Alessandro
 
   
 
       
Title:
  Managing Director, Human Resources    
 
       
Date:
  September 10, 2009    

5



--------------------------------------------------------------------------------



 



Exhibit A

I.   The following employees, by age and job title, are in the limited group of
full-time employees of the Bank’s Management Committee whose employment will be
involuntarily terminated on September 20, 2009 due to changing business needs of
the Bank and skills and abilities of the employees:

                  Age as of         September 20, 2009   Job Title   No.
60
  Managing Director, Capital Markets     1  

II.   The following is the distribution by age and job title of the full-time
employees of the Bank’s Management Committee who are not included in the limited
group of involuntary terminations on September 20, 2009 due to changing business
needs of the Bank and skills and abilities of the employees:

          Age as of         September 20, 2009   Job Title   No.
70
  President & CEO   1
45
  Chief Information Officer   1
55
  Managing Director, Human Resources   1
54
  Acting Chief Risk Officer   1
47
  Group Director Member Services   1
45
  Chief Financial Officer   1
50
  General Counsel & Corp. Secretary   1
44
  Director, Community Investment   1

6